Citation Nr: 0518498	
Decision Date: 07/07/05    Archive Date: 07/14/05	

DOCKET NO.  02-15 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a rating 
decision of November 21, 1972.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and WM 


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1970 to 
January 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The Board 
remanded the issues of entitlement to increased evaluations 
for the veteran's knees and also whether there was CUE in a 
November 1972 rating decision.  Pursuant to that remand, the 
RO sought all additional records of treatment for the 
veteran's knees, provided the veteran a current orthopedic 
examination, and issued a Statement of the Case on the 
question of CUE.  All development directed by remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran was subsequently granted increased evaluations 
for each knee, which combined to a 50 percent evaluation, 
with which he was satisfied as he indicated in sworn 
testimony before the undersigned at his second hearing in 
May 2005.  The June 2004 Statement of the Case found no CUE 
in the earlier November 1972 rating decision, and the veteran 
continued this appeal with a timely filed VA Form 9, received 
in August 2004.  The remaining issue is ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The November 1972 rating decision granted service 
connection for minimal osteoarthritis of both knees with a 
single 10 percent evaluation consistent with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, which was then in effect, 
providing a 10 percent evaluation for X-ray evidence of 
arthritis involving two or more major joints (the knees) 
without evidence of instability, loss of range of motion, 
chronic swelling or other identifiable pathology of either 
knee.  

3.  The November 1972 rating decision denied service 
connection for the postoperative residuals of a left knee 
meniscectomy resulting from an injury prior to service, noted 
on the enlistment examination, because there were no 
disabling residuals attributable to this surgery, separate 
and apart from minimal osteoarthritis which was compensably 
evaluated under a separate allowance.  


CONCLUSION OF LAW

The November 21, 1972, rating decision, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.105, 
3.303, 3.304, 3.306, 3.307, 3.309, 4.71a, Diagnostic Codes 
5003, 5257, 5258, 5259, 5260, 5261, 5262 (1972) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist veterans in obtaining such 
evidence.

A review of the record reveals that the veteran was provided 
with formal VCAA notice in October 2001, prior to the 
issuance of the adverse rating decision now on appeal from 
April 2002.  That notification informed the veteran of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and requested him to submit any relevant evidence 
in his possession.  All known and available evidence has been 
collected for review.  

The Board specifically remanded this appeal for issuance of 
an appropriate Statement of the Case.  On remand, in 
June 2004, the veteran indicated that he had no additional 
evidence to submit.  The issue presented in this appeal is 
the validity of a rating decision issued in 1972, which 
ordinarily includes consideration of the laws and regulations 
in effect at that time, and the evidence on file at that 
time.  All of this evidence has been on file for many years.  
Both the veteran and representative have submitted argument 
in support of this pending claim.  The veteran has testified 
at two personal hearings before the undersigned, where he 
stated his argument on this issue.  The Board finds that 
there is no reasonable likelihood that any additional 
relevant evidence is uncollected for review with respect to 
the veteran's claim of CUE in a 1972 rating decision.  VCAA 
has been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

Previous determinations which are final and binding, 
including prior RO decisions regarding service connection, 
will be accepted as correct in the absence of clear and 
unmistakable error (CUE).  Where evidence establishes such 
error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).  

To determine whether CUE is present in a prior determination:  
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator, or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied, (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made, and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc). 

Further, CUE is a very specific and rare kind of error, a 
factor of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not clear that a different result 
would have ensued, the error complained of can not be clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-4 
(1993), citing Russell v. Principi, 3 Vet. App. 313 (1992) 
(en banc).  

The law with respect to allowances of service connection was 
essentially the same in 1972 as it is at present.  Service 
connection may be granted for any disease or injury incurred 
or aggravated in line of duty during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In 1972 as at present, veterans are considered to have been 
in sound condition when examined and enrolled for service 
except as to defects noted at entrance into service.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability under such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(a)(b).  

Additionally, the criteria for evaluating arthritis and 
disability of the knee in 1972 and at present are essentially 
identical, with the exception that more recent decisions of 
the US Court of Appeals for Veterans Claims and VA General 
Counsel have indicated that multiple compensable evaluations 
may be assigned when symptomatology under differing 
diagnostic codes do not overlap.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved, 
but when there is no limitation of motion, a 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
two or more major joints (including the knees).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Recurrent subluxation or lateral instability of either knee 
which is slight warrants a 10 percent evaluation, which is 
moderate warrants a 20 percent evaluation, and which is 
severe warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  Removal of semilunar cartilage which 
is symptomatic warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  Limitation of flexion of 
either knee to 60 degrees is noncompensable, to 45 degrees 
warrants a 10 percent evaluation, to 30 degrees warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Limitation of extension of either knee to 
5 degrees is noncompensable, to 10 degrees warrants a 
10 percent evaluation, to 15 degrees warrants a 20 percent 
evaluation, and to 20 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Finally, compensable evaluations are provided if there is 
impairment of the tibia and fibula with either nonunion or 
malunion with slight knee disability warranting a 10 percent 
evaluation, moderate knee disability warranting a 20 percent 
evaluation, and marked knee disability warranting a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  

Analysis:  In written statements and sworn testimony, the 
veteran has argued in essence that in the November 1972 
rating decision, the RO erred in failing to grant service 
connection for disability of both knees, and in failing to 
grant adequate (higher) evaluation for each knee. 

The physical examination for the veteran's enlistment in 
December 1969 clearly identified a large scar on the left 
knee.  The veteran's preservice history of a left knee injury 
in a motorcycle accident with subsequent meniscectomy was 
known and discussed, but the veteran was admitted to service 
as acceptable.  During service, the veteran complained of 
pain on occasion for both knees.  An orthopedic consultation 
from January 1971 contains the veteran's clear history of 
having had multiple injuries to both knees in high school 
sports and motorcycle riding and undergoing a left medial 
meniscectomy, all prior to service.  He reported pain in both 
knees with prolonged walking, standing, stair climbing and 
other activities.  He complained that his right knee was more 
symptomatic than the left.  The impression was bilateral 
chondromalacia patella.  The veteran was prescribed a regimen 
of exercise.  An X-ray study of the left knee in January 1971 
revealed no evidence of significant inflammatory or 
degenerative changes.  Right knee X-rays showed no evidence 
of traumatic, arthritic, inflammatory or neoplastic change.  
The joint space was adequately maintained, and there was no 
loose body or joint effusion.  In February 1971, a physical 
therapy evaluation revealed that the veteran had normal 
flexion and extension for both the right and left knees.  The 
veteran did complain of pain under the right kneecap when 
straight leg raising.  In August 1971, he complained of an 
acute injury to his right knee and X-rays again revealed 
right chondromalacia patella and the impression was an acute 
aggravation of chronic chondromalacia of the right patella.  
Follow-up examination in October 1971 resulted in findings of 
normal, except for bilateral knee patella crepitation.  There 
was no effusion or swelling, there was good quadriceps 
strength with no muscle atrophy, and there was good knee 
stability bilaterally.  December 1971 X-rays of both knees 
"appear fairly normal."  The physical examination for 
service separation noted that the veteran's lower extremities 
were normal, however, the veteran clearly reported having 
swollen or painful joints, cramps in his legs, and a trick or 
locked knee.  

The veteran filed his initial claim for service connection 
for "Legs conditions" immediately after service in 
February 1972.  VA examination in April 1972 again documented 
the fact that the veteran had injured his left knee prior to 
service which was repaired by meniscectomy prior to service.  
His right knee had only begun to give him problems after 
enlistment to service.  He complained of weakness and pain in 
both knees, but on examination, he walked with normal gait, 
got up and down from the examining table without difficulty, 
flexed his thighs to the abdomen, could flex to the floor and 
squat, and walk on heels and toes.  The left knee surgical 
scar was 6 inches long over the medial surface and was 
supple, nonadherent, non-symptomatic, and non-disabling.  
There was no swelling of either knee, and no laxity 
demonstrated of the medial or lateral ligaments.  The 
diagnosis was a postoperative left knee meniscectomy and 
minimal arthritis of the right and left knees.  X-ray studies 
conducted during this examination confirmed minimal 
osteoarthritic changes for each knee with no other 
abnormality identified.  

Because the veteran's left knee was clearly shown to have 
been injured and surgically repaired prior to service, RO 
personnel secured the X-rays made during service and 
requested they be examined for a determination of whether 
there had been aggravation (permanent increase in severity) 
of the veteran's preservice left knee disability.  In 
August 1972, a physician obtained and reviewed X-ray studies 
completed during service, and reported that these films 
"show no abnormality."  Because there was an apparent 
conflict in X-ray reports from the April 1972 VA examination 
and the review of X-rays performed during service, the RO 
ordered additional VA X-ray studies of the knees in 
November 1972 which were interpreted as revealing "minimal 
hypertrophic changes involving the tibial spines 
bilaterally."  

In November 1972, the RO issued a rating decision which 
discussed the evidence on file at that time including the 
service medical records and VA examination and X-ray studies 
from shortly after service.  It was noted that there were not 
findings of any loss of range of motion, or chronic swelling, 
or effusion into the joint, or ligamentous instability for 
either knee.  The only clear pathology identified by 
objective medical evidence was minimal osteoarthritis of both 
knees, and service connection for arthritis of both knees was 
granted, with a 10 percent evaluation in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5003, which provided for 
such evaluation with X-ray evidence of involvement of two or 
more major joints without demonstrated limitation of motion 
and without documented occasional incapacitating 
exacerbations.  Aside from the grant of service connection 
for arthritis of both knees, this rating decision denied 
service connection for the postoperative residuals of the 
veteran's left knee meniscectomy in the absence of any 
evidence of any disabling residuals.  The veteran was 
notified of this decision and of his appellate rights, and he 
did not appeal and this decision became final.

The Board would point out initially that there clearly was 
some confusion in this rating decision because the grant of 
service connection was identified as "MINIMAL OSTEOARTHRITIS 
OF KNEE."  Of course, this begged the question of which knee 
the RO was referring to in the November 1972 rating decision.  
The Board noted this apparent confusion in its initial 
April 2004 remand.  The RO's subsequent June 2004 Statement 
of the Case explained that this was in fact an allowance of 
service connection for arthritis of both knees.  

Although the veteran had injured his left knee with surgical 
repair prior to service, there was no clinical finding of 
arthritis at any time prior to service and, whether arthritis 
was documented during service, minimal arthritis was noted 
immediately after service.  Thus, service connection was 
granted for arthritis of both knees, with a single 10 percent 
evaluation assigned in accordance with Diagnostic Code 5003 
for arthritis of two major joints with no limitation of 
motion.  The confusion arose from the simple typographical 
error of referring to the singular knee, rather than the 
pleural knees.  

On the other hand, service connection for the residuals of 
the postoperative left knee meniscectomy was denied simply 
because (aside from minimal arthritis) there were no 
postoperative residuals identifiable in any clinical evidence 
on file.  The postoperative scar was clearly identified as 
being supple, nontender, and non-disabling.  The presumption 
of sound condition with respect to the left knee was rebutted 
because the left knee abnormality was clearly identified on 
the enlistment physical examination.  Prior to its 
November 1972 initial rating decision, the RO clearly 
developed and inquired into the issue of whether the 
preservice left knee injury and meniscectomy had been 
aggravated by a comparison of X-ray studies during service 
and immediately after.  These X-ray studies and VA 
examination did not reveal any left knee pathology sufficient 
to form the basis for a separate award of service connection 
based upon aggravation of that preservice injury and surgery, 
because no permanent increase in severity was noted during 
service or discovered on VA examination immediately after 
service.  Again, the service medical records clearly 
contained the veteran's consistent reports that his right 
knee caused him more difficulty than his left knee, which had 
been surgically repaired prior to service.  Accordingly, the 
RO granted service connection for minimal arthritis of both 
knees with a 10 percent evaluation assigned in accordance 
with Diagnostic Code 5003, and denied service connection for 
any aggravation of the left knee preservice injury and 
meniscectomy.  This rating action was entirely consistent 
with the evidence on file at the time, and with the 
applicable laws and regulations in effect at the time. 

The Board can find no clear and unmistakable error in the 
November 1972 rating decision.  Service connection for 
arthritis of both knees was granted with a 10 percent 
evaluation assigned in accordance with Diagnostic Code 5003 
for arthritis of two major joints with no limitation of 
motion.  Higher evaluations were not warranted based upon the 
objective clinical evidence on file because there was not 
evidence of occasional incapacitating exacerbations for the 
next higher 20 percent evaluation (DC 5003), there was not 
ankylosis of either knee (DC 5256), there was no recurrent 
subluxation or lateral instability documented for either knee 
(DC 5257), there was not evidence of dislocated semilunar 
cartilage with frequent episodes of locking pain and effusion 
into the joint (DC 5258), there was not evidence of removal 
of semilunar cartilage which was symptomatic (DC 5259), there 
was not evidence of limitation of flexion either knee to 
45 degrees (DC 5260), there was not evidence of limitation of 
extension of either knee to 10 degrees (DC 5261), and there 
was not evidence of either nonunion or malunion of the tibia 
and fibula (DC 5262).  

The fact that the veteran has, some 30 years later, secured 
significant increases in VA disability evaluations for each 
of his service-connected knees is certainly no indication 
that such increases were warranted decades earlier in 1972.  
It is, of course, understood that degenerative arthritis of 
major joints of the body increases in severity over time with 
ordinary use and occasional trauma.  

The November 1972 rating decision with respect to the 
veteran's knees contains no undebatable error of fact or of 
law.  The correct facts, as they were known at the time, were 
before VA.  The laws and regulations governing awards of 
service connection and evaluation of those awards were 
properly applied.  There is certainly no error presented in 
this appeal which is "undebatable" and the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made.  There was certainly no error 
presented that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  

The Court has long held that any failure of VA in the duty to 
assist cannot arise to a level of CUE.  In this case, 
however, the Board can find no failure, as it is clearly 
documented that the RO undertook careful development of the 
veteran's service connection claims regarding his knees.  The 
veteran was provided a VA examination, a VA review of all 
X-ray studies taken during service, and multiple sets of 
current VA X-ray studies.  The November 1972 rating decision 
reflected sound judgment in both the award of service 
connection for both knees and the evaluation therefor.  No 
CUE is shown or demonstrated in the evidence on file, 
including argument presented by the veteran and 
representative in both written statements and sworn 
testimony.  


ORDER

Inasmuch as the November 1972 RO rating decision did not 
contain clear and unmistakable error, the appeal is denied.  


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


